United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
East Orange, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1596
Issued: December 12, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 1, 2016 appellant filed a timely appeal from February 16 and July 13, 2016
merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a left knee condition causally related to the
accepted April 30, 2015 employment incident.
FACTUAL HISTORY
On May 21, 2015 appellant, then a 58-year-old housekeeping aide, filed a traumatic
injury claim (Form CA-1) alleging that on April 30, 2015 he injured his left knee. He indicated
1

5 U.S.C. § 8101 et seq.

that he was cleaning baseboards on his knees with no kneepads. The claim form does not
indicate whether appellant stopped working. The supervisor’s portion of the Form CA-1
reported that appellant did not mention an injury until he filed the claim. Appellant submitted a
note indicating that he received emergency treatment on May 1, 2015 at the employing
establishment’s health facility. In an employing establishment form report dated May 5, 2015, a
nurse practitioner described physical findings as tenderness over medial aspect of left knee, with
reduced range of motion. The nurse practitioner indicated that appellant should not kneel, stoop,
or climb.
In an x-ray report dated May 5, 2015, Dr. Jory Philip, a radiologist, provided a history
that on April 30, 2015 appellant injured his left knee while kneeling on a floor. Dr. Philip
diagnosed mild tricompartmental degenerative changes of the left knee, generalized osteopenia,
enthesophyte off the anterosuperior and anterior inferior patella, and bony protuberance off the
lateral tibial metaphysis.
By letter dated June 1, 2015, OWCP requested appellant submit additional evidence. By
letter dated June 6, 2015, appellant explained that he did not immediately notify his supervisor of
an injury because “other than normal joint sounds when getting up off my knees from cleaning
corners and edges and scrubbing the red brick tile with a wire scrub brush, there was no
indication of an injury.” Appellant reported that the next morning his left knee was painful and
he did inform his supervisor of an injury. He further asserted, “My left knee was injured being
on my knees cleaning corners and edges and scrubbing the red brick tile in the kitchen with a
wire brush cleaning corners and edges in the bathrooms, under sinks and halls without knee
pads” or other protection for his knees.
By decision dated July 2, 2015, OWCP denied appellant’s claim for compensation,
finding that the medical evidence of record was insufficient to establish a diagnosed injury
causally related to the accepted work incident on April 30, 2015.
On November 18, 2015 appellant requested reconsideration of the claim. He had
submitted additional evidence on September 8, 2015. In a report dated August 12, 2015,
Dr. Robin Gehrmann, a Board-certified orthopedic surgeon, indicated that a July 30, 2015
magnetic resonance imaging (MRI) scan of the left knee showed a medial meniscus tear, as well
as arthritic changes. Dr. Gehrmann provided results on examination and diagnosed degenerative
joint disease and medial meniscus tear. The record contains a July 30, 2015 MRI scan report
from Dr. Kenneth Blatt, a radiologist, diagnosing a medial meniscus tear and arthritic changes of
the left knee.
With his request for reconsideration, appellant submitted an August 28, 2015 report from
Dr. Bin Yang, an employing establishment specialist in occupational medicine, who indicated
that appellant reported left knee pain on April 30, 2015 while kneeling on cement floors to clean
baseboards. Dr. Yang indicated that appellant was treated from May 1 to June 19, 2015 for left
knee pain. He opined, “The tear of meniscus, sprain of left knee and worsening knee pain could
be caused and aggravated by his work-related incident on [April 30, 2015].”
In a brief report dated September 4, 2015, Dr. Gehrmann wrote that appellant “sustained
an injury at work” on April 30, 2015 to his left knee. Dr. Gehrmann noted that the July 30, 2015

2

MRI scan showed a meniscal tear and “[b]ased on patient history, physical exam[ination] and the
MRI [scan], which I viewed personally, this injury is consistent with the injury he sustained at
work.”
By decision dated February 16, 2016, OWCP reviewed the case on its merits, but denied
modification of its prior decision. It found the medical evidence of record was insufficient to
establish a diagnosed left knee condition casually related to April 30, 2015 work incident.
On April 29, 2016 appellant again requested reconsideration. Appellant submitted an
April 25, 2016 report from Dr. Gehrmann who opined that appellant “suffered a medial meniscal
tear and aggravation of his arthritis. The injury occurred when he was kneeling cleaning the
floors at the VA and he twisted his knee and it buckled as he stood up.” Dr. Gehrmann indicated
that appellant stated that he did not have prior left knee pain or problems. He noted the results
on MRI scan, opining that appellant “obviously aggravated his underlying arthritis and both the
exacerbation of his arthritis and his meniscal tear appears causally related to his injury at work.”
Dr. Gehrmann indicated that appellant was a candidate for knee surgery if symptoms persisted.
By decision dated July 13, 2016, OWCP reviewed the merits, but denied modification of
its prior decision as the medical evidence of record was insufficient to establish appellant’s claim
for compensation.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”2 The
phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of “arising out of and in the course of
employment.”3 An employee seeking benefits under FECA has the burden of establishing that
he or she sustained an injury while in the performance of duty.4 In order to determine whether
an employee actually sustained an injury in the performance of duty, OWCP begins with an
analysis of whether “fact of injury” has been established. Generally “fact of injury” consists of
two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred. The second component is whether the employment incident
caused a personal injury, and generally this can be established only by rationalized medical
evidence.5
Rationalized medical opinion evidence is medical evidence that is based on a complete
factual and medical background, of reasonable medical certainty and supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
2

5 U.S.C. § 8102(a).

3

Valerie C. Boward, 50 ECAB 126 (1998).

4

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

5

See John J. Carlone, 41 ECAB 354, 357 (1989).

3

specific employment factors identified by the claimant. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of the analysis
manifested and the medical rationale expressed in support of the physician’s opinion.6
ANALYSIS
In the present case, appellant has alleged his left knee injury occurred as a result of his
work activity on April 30, 2015. He indicated that he was kneeling on the floor, without knee
pads while cleaning. Appellant also reported that when he stood up, there was no initial
indication of any injury. It was the following day that he felt left knee pain.
OWCP accepted that the employment incident occurred as alleged on April 30, 2015.
The issue is whether the medical evidence submitted established a diagnosed condition causally
related to the accepted work incident.
The Board finds that the medical evidence of record is insufficient to meet appellant’s
burden of proof. Dr. Yang reported in an August 28, 2015 report that the “tear of meniscus,
sprain of left knee and worsening knee pain could be caused and aggravated by his work-related
incident on [April 30, 2015].” This opinion is of diminished probative value on the issue of
causal relationship. Dr. Yang refers to conditions that “could” be casually related, which is
speculative and must be accompanied by additional medical rationale. Medical opinions that are
speculative and not supported by medical rationale are generally entitled to little probative value
and are insufficient to meet appellant’s burden of proof.7 Furthermore, Dr. Yang refers to
“caused and aggravated” without further explanation. Direct causation and aggravation are
different concepts and a medical opinion must clearly explain the relationship between a
diagnosed condition and the employment activity.8
Dr. Gehrmann provided a brief September 4, 2015 report that noted a meniscal tear on a
July 30, 2015 MRI scan and opined that this condition was “consistent with the injury he
sustained at work.” He did not provide any additional explanation. Dr. Gehrmann did submit an
additional report dated April 25, 2016. In this report, he provides a history that on April 30,
2015 appellant “twisted his knee and it buckled as he stood up.” As noted above, this history is
not confirmed by the evidence of record. Appellant himself indicated that when he stood up
there was nothing except normal joint sounds and no indication of an injury at that time. He did
not report that he twisted his knee or that it buckled.9
Moreover, Dr. Gehrmann does provide medical rational to support his opinion on causal
relationship. The conditions he diagnosed were a medical meniscus tear and arthritic changes in
the left knee, as documented by a July 30, 2015 MRI scan. Dr. Gehrmann asserts there was
“obviously” an aggravation of underlying arthritis, but the medical record is not obvious in this
6

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

7

Carolyn F. Allen, 47 ECAB 240 (1995).

8

See C.W., Docket No. 15-0881 (issued August 21, 2015).

9

Supra note 6.

4

regard. That appellant reported he was asymptomatic before the injury but symptomatic after is
insufficient, without supporting rationale, to establish causal relationship.10 An opinion with
respect to aggravation must differentiate between the effects of the work-related injury or disease
and the preexisting condition.11 The Board has held that the physician must clearly explain the
nature and extent of any aggravation, including whether temporary or permanent.12
Dr. Gehrmann provides no detail and explanation regarding the nature and extent of an
aggravation of underlying arthritis.
In addition, Dr. Gehrmann opined that the medial meniscus tear was caused by
appellant’s work activity. However, he does not provide any medical rationale explaining how
the work activity on April 30, 2015 affected the left knee and caused a meniscus tear. To
establish causal relationship, the physician must describe appellant’s work activity and medically
explain the pathophysiological process by which this activity would have caused the condition.13
The Board finds that the record does not contain a medical report with a complete and
accurate background, and a rationalized medical opinion on causal relationship between
appellant’s diagnosed left knee condition and his April 30, 2015 employment activity.14
Appellant failed to meet his burden of proof in this case.
On appeal, appellant argues that Dr. Gehrmann had paraphrased his notes rather than
writing verbatim what appellant had told him. He noted that Dr. Gehrmann reported that the
knee twisted and buckled but “did not clarify it was the next day or indicate a date and time at
all.” However, the deficiency in the April 25, 2016 report is not a matter of paraphrasing the
factual history. Dr. Gehrmann clearly wrote that appellant twisted his knee as he stood up on
April 30, 2015. This is not consistent with the history provided in the case and as found above,
Dr. Gehrmann did not provide a rationalized medical opinion regarding causal relationship.
Appellant also asserts that Dr. Yang should have been contacted by OWCP to correct any
deficiencies in his report. However, it is appellant’s burden to submit the evidence necessary to
establish the claim for compensation. For the reasons discussed, appellant has not met his
burden of proof.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

10

T.M., Docket No. 08-0975 (issued February 6, 2009); Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(e) (January 2013).

12

See R.H., Docket No. 15-1785 (issued January 29, 2016).

13

See J.P., Docket No. 14-1966 (issued January 23, 2015); M.D., Docket No. 14-1498 (issued January 8, 2015);
C.T., Docket No. 11-625 (issued October 17, 2011).
14

Supra note 6.

15

Id.

5

CONCLUSION
The Board finds that appellant has not established a left knee condition causally related to
the accepted April 30, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 13 and February 16, 2016 are affirmed.
Issued: December 12, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

